DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-10 in the reply filed on 22 February 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "the different electrodes" in line 6. There is insufficient antecedent basis for this limitation in the claim as it’s not clear what or which electrodes “the different electrodes” are referencing. As such, the scope of claim 1 cannot be determined and is rendered indefinite. 
Claims 2-10 are also rendered indefinite by depending from indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (WO 2018/174173A1, reference made to English machine translation provided in IDS).

Regarding claim 1 Hayashi discloses a thermoelectric module comprising: 
a substrate (Abstract, Fig. 2 see: substrate 12); 
a plurality of electrodes arranged on a surface of the substrate (Abstract, Fig. 2 see: plurality of low temperature side electrodes 15); 
a plurality of thermoelectric elements respectively connected to the plurality of electrodes (Abstract, Fig. 2 see: plurality of thermoelectric element pairs 13); and 
at least three terminals respectively connected to the different electrodes ([0027], [0035]-[0043], Figs. 2-3, 5-9 see: plurality of low temperature side electrodes 15 are connected to pair of extraction electrodes 18 and pair of extraction electrodes 16) and connected to one or both of a first load and a second load ([0027], [0035]-[0043] Figs. 2-3, and 5-9 pair of extraction electrodes 18 and pair of extraction electrodes 16 connected to one of a voltage measurement unit 50 or power storage unit 40 through first lead wires 17 or third lead wires 19).

Regarding claim 2 Hayashi discloses the thermoelectric module according to claim 1, wherein the terminals are arranged, on the surface of the substrate, between the electrodes and an edge portion of the substrate ([0027], [0035]-[0043] Figs. 2-3, and 5-9 pair of extraction electrodes 18 and pair of extraction electrodes 16 are arranged between an edge of substrate 12 and plurality of low temperature side electrodes 15).

Regarding claim 7 Hayashi discloses the thermoelectric module according to claim 1, wherein the terminals include:
.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino et al (JP 2005-251950A, reference made to English machine translation provided in IDS).

Regarding claim 1 Hino discloses a thermoelectric module comprising: 
a substrate ([0002], [0018] Figs. 2-3 see: thermoelectric conversion module includes an insulating substrate (not shown));  
a plurality of electrodes arranged on a surface of the substrate ([0020]-[0024], Figs. 2-3 see: plurality of electrodes 2 arranged on an insulating substrate (not shown)); 
a plurality of thermoelectric elements respectively connected to the plurality of electrodes ([0020]-[0024], [0028] Figs. 2-3 see: plurality of electrodes 2 connected to thermoelectric conversion elements 1); and 
at least three terminals respectively connected to the different electrodes and connected to one or both of a first load and a second load ([0020]-[0024], [0028] Figs. 2-3 see: electrodes 2 are connected to lead wires 3a and 3b which are each input/output 

Regarding claim 7 Hino discloses the thermoelectric module according to claim 1, wherein the terminals include: a first terminal connected to the first load, a second terminal connected to the first load, a third terminal connected to the second load, and a fourth terminal connected to the second load ([0020]-[0024], [0028] Figs. 2-3 see: lead wires 3a and 3b are each input/output terminal pairs where each pair is connected to a separate load to be operated by the one thermoelectric conversion module).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) as applied to claims 1 and 7 above, and further in view of Hayashi (WO 2018/174173A1, reference made to English machine translation provided in IDS).

Regarding claim 2 Hino discloses the thermoelectric module according to claim 1, but does not explicitly disclose wherein the terminals are arranged, on the surface of the substrate, between the electrodes and an edge portion of the substrate.  
Hayashi discloses a thermoelectric module wherein the terminals are arranged on the surface of a substrate, between the electrodes and an edge portion of the substrate (Hayashi, [0027], [0035]-[0043] Figs. 2-3, and 5-9 pair of extraction electrodes 18 and pair of extraction electrodes 16 are arranged between an edge of substrate 12 and plurality of low temperature side electrodes 15).
Hino and Hayashi are combinable as they are both concerned with the field of thermoelectric modules.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) as applied to claims 1 and 7 above, and further in view of Miyamoto et al (JP 2016-015861A, reference made to English machine translation provided in IDS).

Regarding claim 3 Hino discloses the thermoelectric module according to claim 1, wherein the terminals include: 
a first terminal connected to the first load, and a third terminal connected to the second load (Hino, [0020]-[0024], [0028] Figs. 2-3 see: lead wires 3a and 3b are each input/output terminal pairs where each pair is connected to a separate load to be operated by the one thermoelectric conversion module) but Hino does not explicitly 
Miyamoto discloses a thermoelectric module where a first terminal connected to the first load, a third terminal connected to the second load and a second terminal is connected to each of the first load and the second load (Miyamoto, [0010]-[0011] Fig. 1 see: in power generation unit 17, a positive electrode terminal 11 connects to voltage detection circuit 15 and a negative electrode terminal 12 connects to voltage detection circuit 16, and a voltage detection terminal 14 is connected to both voltage detection circuits 15 and 16). Miyamoto discloses this terminal connection arrangement allows the detection, repair and replacement of thermoelectric circuits within the thermoelectric module to ensure good operation (Miyamoto, [0007]).
Miyamoto and Hino are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Miyamoto such that Hino comprises a first terminal connected to the first load, a third terminal connected to the second load and a second terminal is connected to each of the first load and the second load as taught by Miyamoto (Miyamoto, [0010]-[0011] Fig. 1 see: in power generation unit 17, a positive electrode terminal 11 connects to voltage detection circuit 15 and a negative electrode terminal 12 connects to voltage detection circuit 16, and a voltage detection terminal 14 is connected to both voltage detection circuits 15 and 16) as  Miyamoto discloses this terminal connection arrangement allows the detection, .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Miyamoto et al (JP 2016-015861A, reference made to English machine translation provided in IDS) as applied to claims 1, 3 and 7 above, and further in view of Lee et al (US 2017/0365761).

Regarding claim 4 modified Hino discloses the thermoelectric module according to claim 3, and although Hino discloses wherein the substrate has a first edge portion extending in a first axis direction, modified Hino does not explicitly disclose where the first terminal, the second terminal, and the third terminal are arranged in the first axis direction between the electrodes and the first edge portion.
Lee discloses a thermoelectric module comprising a substrate having first edge portion extending in a first axis direction (Lee, [0035] Figs. 3-4 see: first substrate 11 having a first edge extending in a first direction where lead pins P1—P10 are arranged). Lee discloses where the first terminal, the second terminal, and the third terminal are arranged in the first axis direction between the electrodes and the first edge portion (Lee, [0035] Figs. 1-4 see: interelement electrodes 22 where lead pins P1-P10 are connected are arranged between the edge of the substrate 11 and the remainder of electrodes 22). Lee teaches this arrangement allows the thermoelectric circuits to be easily be tested and diagnosed (Lee, [0010]-[0014]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Lee such that the first terminal, the second terminal, and the third terminal of Hino are arranged in the first axis direction between the electrodes and the first edge portion as taught by Lee (Lee, [0035] Figs. 1-4 see: interelement electrodes 22 where lead pins P1-P10 are connected are arranged between the edge of the substrate 11 and the remainder of electrodes 22) as Lee teaches this arrangement allows the thermoelectric circuits to be easily be tested and diagnosed (Lee, [0010]-[0014]).

Regarding claim 5 modified Hino discloses the thermoelectric module according to claim 4, and Lee teaches an embodiment wherein the third terminal (Lee, Figs. 3 and 8 see: terminal with lead pin P4) is arranged between the first terminal (Lee, Figs. 3 and 8 see: terminal with lead pin P5) and the second terminal (Lee, Figs. 3 and 8 see: terminal with lead pin P1) in the first axis direction. Furthermore, Miyamoto in paras [0010]-[0011] and Fig. 1 also teaches where the third terminal (voltage detection terminal 14 connected to voltage detection circuit 15) is arranged between the first terminal (negative electrode terminal 12 connected to power supply destination device) and the second terminal (positive electrode terminal 11 connected to both voltage detection circuit 15 and to a power supply destination device) in the first axis direction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Miyamoto et al (JP 2016-015861A, reference made to English machine translation provided in IDS) in view of Lee et al (US 2017/0365761) as applied to claims 1, 3-5 and 7 above, and further in view of Makino et al (WO 2016/147918A1, reference made to equivalent English translation US 2017/0373238).

Regarding claim 6 modified Hino discloses the thermoelectric module according to claim 5, and Lee teaches where
the first terminal and the third terminal are arranged on one side of a center of the substrate (Lee, Figs. 3 and 8 see: terminals with lead pins P4 and P5) and the second terminal is arranged on the other side of the center of the substrate in the first axis direction (Lee, Figs. 3 and 8 see: terminal with lead pin P1),
but does not explicitly disclose wherein: 
each of the terminals includes a first portion protruding from one of the electrodes toward the first edge portion, a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion, and a third portion protruding from the second portion toward the first edge portion, and 
the second portion of each of the first terminal, the second terminal, and the third terminal protrudes from the tip portion of the first portion toward the center of the substrate.  

Makino and modified Hino are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Makino such that each of the terminals of modified Hino includes a first portion protruding from one of the electrodes toward the first edge portion as taught by Makino (Makino, [0062]-[0067], .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) as applied to claims 1 and 7 above, and further in view of Inoue et al (JP 03181185, reference made to English machine translation provided in IDS).


Inoue discloses a thermoelectric module comprising a first edge portion extending in a first axis direction of a substrate where the first terminal, the second terminal, the third terminal, and the fourth terminal are arranged in the first axis direction between the electrodes and the first edge portion (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminal pairs 14a/14b and 15a/15b are arrange in a first axis direction between the substrate edge and wiring pattern 13).
Inoue and Hayashi are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Inoue such that the first terminal, the second terminal, the third terminal, and the fourth terminal are arranged in the first axis direction between the electrodes and the first edge portion as taught by Inoue (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminal pairs 14a/14b and 15a/15b are arrange in a first axis direction between the substrate edge and wiring pattern 13) as such an arrangement would have amounted to the use of a known electrode arrangement within the known environment of a thermoelectric module for its intended use to accomplish the entirely expected result of providing 

Regarding claim 9 modified Hino discloses the thermoelectric module according to claim 8, and Inoue teaches wherein the third terminal and the fourth terminal are arranged between the first terminal and the second terminal in the first axis direction (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminal pair 15a/15b arranged between terminal pair 14a/14b).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (JP 2005251950A, reference made to English machine translation provided in IDS) in view of Inoue et al (JP 03181185, reference made to English machine translation provided in IDS) as applied to claims 1 and 7-9 above and further in view of Makino et al (WO 2016/147918A1, reference made to equivalent English translation US 2017/0373238).

Regarding claim 10 modified Hino discloses the thermoelectric module according to claim 9, and Inoue discloses the first terminal and the third terminal are arranged on one side of a center of the substrate and the second terminal and the fourth terminal are arranged on the other side of the center of the substrate in the first axis direction (Inoue, Abstract, Fig. 1 see: at edge of substrate 11b, lead line terminals 14a/15a arranged on one side of substrate 11b and lead line terminals 14b/15b arranged on another side in the first axis direction) but does not explicitly disclose wherein: 

the second portion of each of the first terminal, the second terminal, the third terminal, and the fourth terminal protrudes from the tip portion of the first portion toward the center of the substrate.
Makino teaches a thermoelectric module where each of the terminals includes a first portion protruding from one of the electrodes toward the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: first portion of end electrode 3B protruding from electrode 3 connecting thermoelectric elements 4 towards edge of module 301), a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A), and a third portion protruding from the second portion toward the first edge portion (Makino, [0062]-[0067], Figs. 10-14 see: third portion of end electrode 3B protruding towards the first edge of module 301 where lead wires 6 are attached), and the second portion of each of the terminals protrudes from the tip portion of the first portion toward the center of the substrate (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A towards center of the substrate of module 301). Makino teaches this structure inhibits stress applied to the terminal 
Makino and modified Hino are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Hino in view of Makino such that each of the terminals of modified Hino includes a first portion protruding from one of the electrodes toward the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: first portion of end electrode 3B protruding from electrode 3 connecting thermoelectric elements 4 towards edge of module 301), a second portion connected to a tip portion of the first portion and extending in the first axis direction between the electrode and the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A), and a third portion protruding from the second portion toward the first edge portion as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: third portion of end electrode 3B protruding towards the first edge of module 301 where lead wires 6 are attached), and the second portion of each of the terminals of modified Hino protrudes from the tip portion of the first portion toward the center of the substrate as taught by Makino (Makino, [0062]-[0067], Figs. 10-14 see: second portion of end electrode 3B extending along the first edge of module 301 underneath fixation base 7A towards center of the substrate of module 301) as Makino teaches this structure inhibits stress applied to the terminal connections and thermoelectric elements 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726